Title: General Orders, 14 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Wednesday August 14th 1782.
                     Parole Lancaster
                     C. Signs Monmouth
                  NorfolkThe several regiments and corps composing this army under the immediate direction of the Commander in cheif, are desired to send their Annual returns to the orderly office without delay agreably to the forms which the Adjutant general will furnish; that a general return may be made to congress by the 1st of september next conformable to their order.
                  The 5th Connecticutt Regiment for fatigue Tomorrow.
               